Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered July 22, 1986, convicting him of manslaughter in the first degree and assault in the third degree (three counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant contends that the suppression court erred in failing to suppress both his oral and written statements to the police since they had knowledge of unrelated pending charges against him. We disagree. The record indicates that the defendant repeatedly told the police that his prior criminal cases had been resolved and the police were thereafter justified in relying upon his representations (see, People v Lucarano, 61 NY2d 138; People v Bertolo, 65 NY2d 111; People v Rivera, 145 AD2d 514).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it *544was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.